Citation Nr: 1123008	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, a depressive disorder, and alcohol use/dependence, secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970, with prior Naval Reserve service. 

This matter comes before the Board of Veterans' Appeals from a March 2003 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO), which denied a claim of entitlement to service connection for PTSD.

In August 2006, the Board remanded the claim for further development.

In December 2009, the Board denied the claim of entitlement to service connection for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion for remand granted by the Court in October 2010, the parties agreed that the Board "failed to consider, develop, or adjudicate the question of entitlement based on upon the other diagnoses, as required consistent with the Court's decision in" Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Joint motion for remand, page 2.  

The Board notes that in an October 2010 rating decision, issued before the joint motion for remand was granted by the Court, the RO denied a June 2010 claim of entitlement to service connection for anxiety/depression.  In light of the joint motion, however, the issue is as stated on the title page, and the October 2010 rating decision is rendered moot.  Moreover, the representative's power of attorney shows that he is the representative of record for the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In the joint motion, the parties agreed that "[i]t does not appear that VA attempted to verify whether any records exist as to the [firefighting school] training having gone wrong and that [the Veteran] had to be rescued, such as his personal training records or the unit's training records."  Joint Motion for Remand, page 3.  Therefore, the RO must attempt to secure any personnel records pertaining to firefighting school training conducted at Fleet Training Center, Charleston, South Carolina by Mine Squadron Ten on November 18, 1968.  Further, if the Veteran can provide any new information concerning the death of a sailor who died when allegedly pulled through an anchor eye, appropriate development should be undertaken.

A June 2010 VA treatment record reflects that the Veteran has applied for Social Security disability benefits.  Though it is not clear what the nature of the disability for which the appellant is seeking benefits, the RO, nonetheless, should obtain these records given the possibility that they may be relevant to this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

In a March 2011 statement, the Veteran requested a Decision Review Officer hearing in Boston, Massachusetts.  The appellant must be scheduled for that hearing.  Also, there appears to be a temporary claims file that needs to be associated with the Veteran's claims file.

Finally, the RO should obtain any records regarding psychiatric treatment from the Springfield VA Outpatient Clinic since October 2010 and from the Springfield Vet Center since July 2009. 

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should associate any temporary claims file with the Veteran's claims file.

2.  The RO should schedule the Veteran for a Decision Review Officer hearing in Boston, Massachusetts.   The appellant should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his counsel.

3.  The RO must obtain all treatment records pertaining to treatment of the Veteran's psychiatric disorders from the Springfield VA Outpatient Clinic since October 2010 and from the Springfield Vet Center since July 2009.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

4.  The RO should contact the Social Security Administration in order to obtain, if available, any medical records pertaining to the Veteran.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

5.  The RO must attempt to obtain the Veteran's complete service personnel record, to include any unit or personal training records regarding training at firefighting school on November 18, 1968, by Mine Squadron Ten at Fleet Training Center, Charleston, South Carolina, from all official sources, to include, but not necessarily limited to the National Personnel Records Center in an attempt to obtain data to verify the appellant's stressor.  Further, if the Veteran can provide any new information concerning the death of a sailor who died when allegedly pulled through a ship's anchor eye, appropriate development should be undertaken.

If any pertinent record is not available, or if the search for the records yields negative results, the RO must specifically document the attempts that were made to locate them.  The RO must also explain in a written unavailability memorandum why further attempts to locate or obtain any government records would be futile, which must be associated with the appellant's claims file.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
6.  Following receipt of any additional data from National Personnel Records Center or any other source, as well as the completion of any additional development suggested by any of the aforementioned organizations, the RO must prepare a report detailing the nature of any independently verified in-service stressor.  If no stressor is verified, the RO must should so state in its report.  The basis for these findings must be documented in the claims file.  The report and determination must be added to the claims file.

7.  If, and only if, RO concludes that a stressor such as on the one pertaining to a purported firefighting school training event on November 18, 1968, is independently verifiable, then, after completion of the above development, the Veteran is to be afforded a VA medical examination by a psychiatrist.  The purpose of any examination is to ascertain the nature and etiology of any diagnosed psychiatric disorder.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  The examiner's report must acknowledge her/his review of all of the evidence of record.  The examiner is to conduct a comprehensive mental status evaluation.  Any indicated diagnostic studies, including psychological testing and PTSD subscales, must be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  

Following the examination, the psychiatrist is to address the following with full supporting rationales:

Does the Veteran have any acquired psychiatric disorder, to include posttraumatic stress disorder, that meets the diagnostic criteria in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  If so, is it at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed psychiatric disorder is the result of service to include any independently verified in-service event?  Such discussion must include the examiner's opinion as to the presence or absence of a link between the appellant's current symptoms and any independently verified stressor.

Use by the examiner of the "at least as likely as not" language in formulating a response is required.

In preparing any opinions, the reviewing doctor must note the following terms:
 
????It is due to" means 100 percent assurance of relationship.
???It is at least as likely as not" means 50 percent or more.
???It is not at least as likely as not" means less than a 50 percent chance.
???It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed posttraumatic stress disorder is unknowable.
 
The VA physician must append a copy of his or her curriculum vitae to the examination report. 
 
8.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

9.  After the development requested is completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
10.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010). 

11.  Thereafter, the RO must readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, generalized anxiety disorder, a depressive disorder, and alcohol use/dependence secondary to an acquired psychiatric disorder.   If the benefit sought on appeal remains denied, the appellant and his counsel must be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


